DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group I, claims 1-9 in the reply filed on 11/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021.

Claims 1-10 are pending.  Claims 1-9 are being examined.  Claim 10 is withdrawn from further consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsujiuchi et al. (US 2014/0041523 A1).
Considering claim 1, Tsujiuchi teaches a carbon dioxide recovery system comprising a first heat exchanger (5 of Fig. 1) that is disposed between a boiler (2 of Fig. 1) and a desulfurization device (7 of Fig. 1), cools exhaust gas flowing from the boiler to the desulfurization device, and heats a first heat medium; and a carbon dioxide recovery device (10 of Fig. 1) that, when supplied with heat of the first heat medium, separates and recovers carbon dioxide from an absorber having absorbed the carbon dioxide (Tsujiuchi, Fig. 1 and [0038]).
Considering claim 2, Tsujiuchi teaches the first heat exchanger is disposed between a dust collection device and the desulfurization device, cools exhaust gas flowing from the dust collection device to the desulfurization device, and heats the first medium by teaching an embodiment wherein the exhaust gas heat exchanger (5) is place between the dry electrostatic precipitator (6) (i.e., dust collection device) and the wet desulfurization unit (7) (Tsujiuchi, [0027]).
Considering claim 3
Considering claim 6, Tsujiuchi teaches a third heat exchanger (22 of Fig. 2) that cools the first heat medium heated by the first heat exchanger (5 of Fig. 2) and heats a second heat medium, wherein the carbon dioxide recovery device separates and recovers the carbon dioxide from the absorber when supplied with heat of the second heat medium (Tsujiuchi, abstract, Fig. 2 and [0040]-[0042]).
Considering claim 8, Tsujiuchi teaches when supplied with the exhaust gas, the carbon dioxide recovery device separates and recovers the carbon dioxide from the absorber through supply of heat of the first heat medium to the absorber having absorbed the carbon dioxide in the exhaust gas (Tsujiuchi, abstract, Fig. 2 and [0038]).

Claims 1, 3, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimamura et al. (US 2013/0327025 A1).
Considering claim 1, Shimamura teaches a carbon dioxide recovery system comprising a first heat exchanger (4 of Fig. 3) that is disposed between a boiler (1 of Fig. 3) and a desulfurization device (6 of Fig. 3), cools exhaust gas flowing from the boiler to the desulfurization device, and heats a first heat medium; and a carbon dioxide recovery device (20/40 of Fig. 3) that, when supplied with heat of the first heat medium, separates and recovers carbon dioxide from an absorber having absorbed the carbon dioxide (Shimamura, abstract, Fig. 3).
Considering claim 3
Considering claim 4, Shimamura teaches a second heat exchanger (8 of Fig. 3) that is disposed between the  desulfurization device (6 of Fig. 3) and a smokestack, heats exhaust gas flowing from the desulfurization device to the smokestack, and cools the first heat medium; and a heat medium circulation line (*2 of Fig. 3) including a fist line connecting an exit of the first heat exchanger (4 of Fig. 3) for the first heat medium and an entrance of the second heat exchanger (8 of Fig. 3) for the first heat medium, and a second line connecting an exit of the second heat exchanger for the first heat medium and an entrance of the first heat exchanger for the first heat medium, wherein the carbon dioxide recovery device separated and recovers the carbon dioxide from the absorber when supplied with heat of the first heat medium flowing through the first line (Shimamura, Fig. 3).
Considering claim 8, Shimamura teaches when supplied with the exhaust gas, the carbon dioxide recovery device separates and recovers the carbon dioxide from the absorber through supply of heat of the first heat medium to the absorber having absorbed the carbon dioxide in the exhaust gas (Shimamura, Fig. 3 and [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujiuchi et al. (US 2014/0041523 A1).
Considering claim 9, Tsujiuchi does not explicitly teach a control apparatus.  However Tsujiuchi teaches predetermined temperature ranges for the exhaust gas at an exit of the first heat exchanger and the heat supplied to the carbon dioxide recovery device (Tsujiuchi, [0041]).  Tsujiuchi controlling temperatures through flow rates (Tsujiuchi, [0042]) and decreasing the amount of heat required through enhanced thermal efficiency via heat exchangers (Tsujiuchi, [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a control apparatus that adjusts a first temperature as a temperature of the exhaust gas at an exit of the first heat exchanger for the exhaust gas to a temperature in a first predetermined range and adjusts a second temperature as a temperature of heat supplied to the carbon dioxide recovery device to a temperature in a second predetermined range.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure desired temperatures that enhance thermal efficiency of the system are achieved with a reasonable expectation of success.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (US 2013/0327025 A1).
Considering claim 5, Shimamura teaches that heat recovered from gas cooler (4) is provided to both the gas reheater (8) and Heater Exchanger B (38a) by two 
The two separate lines (*1 and *2) recover heat from the exhaust gas into a heat medium and apply the heat recovered to the absorption/desorption of carbon dioxide (Shimamura, Fig. 3 and abstract).  It is prima facie obvious to combine two equivalents known for the same purpose.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the two heat medium streams of Shimamura such that the carbon dioxide recovery device is connected with a third line bifurcated from the first line.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because both lines recover heat from the exhaust gas into a heat medium and apply the heat recovered to the absorption/desorption of carbon dioxide.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujiuchi et al. (US 2014/0041523 A1) in view of Peeples (WO 2014018046 A1).
Considering claim 7, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the system further comprising a compressor coaxial with a turbine, wherein the carbon dioxide recovery device separates and recovers the carbon dioxide from the absorber when supplied with heat of steam discharged from the turbine and compressed by the compressor.
Tsujiuchi does not explicitly teach a compressor coaxial with a turbine, wherein the carbon dioxide recovery device separates and recovers the carbon dioxide from the absorber when supplied with heat of steam discharged from the turbine and compressed by the compressor.
However, Peeples teaches a carbon dioxide recovery system wherein a lean solvent is produced from a CO2 rich solvent using heat exchange with a conditioned stream in a reboiler; a power generator generates a low pressure steam from high pressure steam and a portion of the low pressure steam in sent to a fluid conditioning unit, which conditions the low pressure steam to a temperature and pressure required for the production of lean solvent from a rich solvent in a reboiler (Peeples, abstract).  Peeples teaches the low pressure steam from a turbine is conditioned using a compressor (Peeples, [0021]-[0024], [0026], [0029], and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a compressor coaxial with a turbine, wherein the carbon dioxide recovery device separates and recovers the carbon dioxide from the absorber when supplied with heat of steam discharged from the turbine and compressed by the compressor.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to have a more energy efficient system with a reasonable expectation of success.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (US 2013/0327025 A1) in view of Peeples (WO 2014018046 A1).
Considering claim 7, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the system further comprising a compressor coaxial with a turbine, wherein the carbon dioxide recovery device separates and 
Shimamura does not explicitly teach a compressor coaxial with a turbine, wherein the carbon dioxide recovery device separates and recovers the carbon dioxide from the absorber when supplied with heat of steam discharged from the turbine and compressed by the compressor.
However, Peeples teaches a carbon dioxide recovery system wherein a lean solvent is produced from a CO2 rich solvent using heat exchange with a conditioned stream in a reboiler; a power generator generates a low pressure steam from high pressure steam and a portion of the low pressure steam in sent to a fluid conditioning unit, which conditions the low pressure steam to a temperature and pressure required for the production of lean solvent from a rich solvent in a reboiler (Peeples, abstract).  Peeples teaches the low pressure steam from a turbine is conditioned using a compressor (Peeples, [0021]-[0024], [0026], [0029], and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a compressor coaxial with a turbine, wherein the carbon dioxide recovery device separates and recovers the carbon dioxide from the absorber when supplied with heat of steam discharged from the turbine and compressed by the compressor.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to have a more energy efficient system with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.